DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Claim 2 is cancelled, claims 1 and 3-20 are pending, and claims 3-6 and 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Sun et al. (7,532,468).
Sugitani et al. (Figures 1 and 3) discloses a heat transfer enhancement pipe 10 comprising: 
a pipe body of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall 10s of the pipe body is welded (column 7, lines 5-16) at a welding site with a fin 20 protruding towards interior of the pipe body, 
the fin 20 has one fin section extending spirally in an axial direction 10a of the pipe body (column 3, lines 24-25), 
the fin section has a first end surface (i.e. left side) facing the inlet and a second end surface (i.e. right side) facing the outlet, 
but does not disclose the second end surface of the one fin section is formed as a transition surface along a spirally extending direction,
wherein the transition surface is a curved surface in a cross-sectional view of the fin 20 along the axial direction of the pipe body.
Sun et al. (Figures 1 and 3) discloses a heat transfer enhancement comprising: 
a wall 10 with a fin 20 (474 in Figure 3) protruding therefrom,
an inlet 32 for entering of a fluid and an outlet 30 (476 in Figure 3) for the fluid to flow out;  
the fin 474 has one fin section extending in an axial direction of the wall 10, 
the fin section has a first end surface (i.e. right side) facing the inlet 32 and a second end surface (i.e. left side) facing the outlet 476, and 
the first end surface of the fin section is formed as a transition surface 24 (472 in Figure 3), wherein the transition surface 472 is a curved surface in a cross-sectional view of the fin 474 along the axial direction of the wall 10 for the purpose of minimizing pressure drop therein (column 2, lines 44-46, 63-67 and column 4, lines 12-14).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sugitani et al. the second end surface of the fin section is formed as a transition surface along an extending direction, wherein transition surface is a curved surface in a cross-sectional view of the fin along the axial direction of the pipe body for the purpose of minimizing pressure drop therein as recognized by Sun et al..
Further, the similar fin end surface of the combination of Sugitani et al. and Sun et al. with respect to the instant invention is read as “configured to reduce thermal stress at the welding site during operation.” 
Regarding claim 7, Figures 1 and 3 of Sugitani et al. (column 3, lines 29-32) disclose a plurality of fins 20 that, as viewed from the direction of the inlet (i.e. left side), are clockwise or counterclockwise spirals and enclose at the center of the pipe body a hole extending in the axial direction 10a of the pipe body.

	Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Sun et al. (7,532,468) as applied to claim(s) 1 and 7 above, and further in view of Lee (KR 20-1998-0058637).
	The combined teachings of Sugitani et al. and Sun et al. lacks a heat insulator at least partially surrounds an external circumference of the pipe body.
Lee discloses a heat transfer enhancement pipe 1 comprising: 
a pipe body 20 of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall of the pipe body 20 with a fin 21 protruding towards interior of the pipe body 20, 
the fin 21 has one fin section extending spirally in an axial direction of the pipe body 20, and
a heat insulator 30 at least partially surrounds an external circumference of the pipe body 20 for the purpose of providing thermal and/or noise insulation (abstract, last sentence).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sugitani et al. and Sun et al. a heat insulator at least partially surrounds an external circumference of the pipe body for the purpose of providing thermal and/or noise insulation as recognized by Lee.
Regarding claim 9, Lee discloses the heat insulator 30 has a tubular shape and is configured to be sleeved on the outside of the pipe body 20, and a gap 50 is left between the heat insulator 30 and an external wall of the pipe body 20.
Regarding claim 10, Lee discloses a connector 10 for connecting the heat insulator 30 and the pipe body 20 is arranged between the heat insulator 30 and the pipe body 20.
Regarding claim 11, Lee discloses the connector 10 comprises a first connecting piece that extends in an axial direction parallel to the pipe body 20.

	Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Sun et al. (7,532,468) as applied to claim(s) 1 and 7 above, and further in view of Bank et al. (9,873,305).
	The combined teachings of Sugitani et al. and Sun et al. lacks a heat insulator at least partially surrounds an external circumference of the pipe body.
Bank et al. (Figure 9) discloses a heat transfer enhancement pipe comprising: 
a pipe body 83 of a tubular shape having an inlet 91 for entering of a fluid and an outlet 92 for the fluid to flow out; and
a heat insulator 81 at least partially surrounds an external circumference of the pipe body 83 for the purpose of reducing heat loss (column 19, lines 35-37).	
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Sugitani et al. and Sun et al. a heat insulator at least partially surrounds an external circumference of the pipe body for the purpose of reducing heat loss as recognized by Bank et al..
Regarding claim 12, Figure 9 of Bank et al. discloses the heat insulator 81 comprises:
a straight pipe section having a first upper end and a second lower end;
a first tapered pipe section; and
a second tapered pipe section, the first tapered pipe section and the second tapered pipe section configured to be respectively connected to the first upper end and second lower end of the straight pipe section;
wherein the first tapered pipe section is tapered in a direction from close to the first upper end to away from the first upper end; and
the second tapered pipe section is tapered in a direction from close to the second lower end to away from the second lower end.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 1-2 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Gonzalez (4,937,064).” on page 2 should have read -- Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (5,950,718) in view of Gonzalez (4,937,064). --
However, the rejection in view of Gonzalez (4,937,064) is withdrawn in light of the amendment.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763